


Exhibit 10.2


PURCHASE AGREEMENT No. 1977 SUPPLEMENT No. 27




PURCHASE AGREEMENT No. 1977 SUPPLEMENT No. 27 (this “Agreement”) dated May ____,
2008 between The Boeing Company (“Boeing”) and American Airlines, Inc.
(“Customer”).


R E C I T A L S:


A.  
Boeing and Customer have heretofore entered into that certain Purchase Agreement
No. 1977, dated October 31, 1997, as amended and supplemented, (capitalized
terms used herein without definition shall have the meanings specified therefor
in such Purchase Agreement).



B.  
Pursuant to Letter Agreement No. 6-1162-AKP-075 titled Aircraft Purchase Rights
and Substitution Rights (the “Rights Letter”), Boeing and Customer have agreed
to, among other things, treatment of aircraft Purchase Rights.



C.  
Customer and Boeing desire to amend and supplement the Purchase Agreement as
provided below.



In consideration of the foregoing premises and other good and sufficient
consideration, Boeing and Customer hereby agree as follows:




1.  
Amendment to Reflect Customer’s Exercise of MADP Rights.



1.1.  
The Purchase Agreement is amended and supplemented to reflect the exercise of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] Rights Aircraft [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] by Customer with the Scheduled Delivery [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] (“Exercised MADP Aircraft”).



1.2.  
The Scheduled Delivery Month and Advanced Payment Schedule for the aircraft is
set forth in Table 1A (R6), attached hereto.



 
1.3.  In recognition of the fact the configuration of Customer’s Model 737-823
Aircraft is in the process of being updated, the previously selected Optional
Features that were selected during initial configuration for the Deferred
Aircraft will be incorporated in Table 1A(R6) as a placeholder until Customer
selects Optional Features or other desired amendments to the Detail
Specification (”Configuration Changes”). The effects of all Configuration
Changes, which are mutually agreed upon between Boeing and Customer for
incorporation into the Detail Specification will be incorporated into Exhibit A
by written amendment no later than [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].



2.  
Table of Contents.  The Table of Contents dated April 2008 is replaced in its
entirety with the revised Table of Contents dated May 2008 (Attachment A hereto)
to reflect amendments made to the Purchase Agreement by this Agreement.



3.  
MADP Rights.  Pursuant to SA 26, Attachment B (R7) to the Rights Letter is
hereby replaced in its entirety with the revised Attachment B (R8) attached
hereto and hereby incorporated into the Purchase Agreement. The revised number
of certain Customer MADP rights pursuant to this Agreement are reflected in the
attached Attachment B (R8) hereto.



4.
Supplement Exhibit BFE1. Supplement Exhibit BFE1 (R7) is hereby replaced in its
entirety with the revised Supplement Exhibit BFE1 (R8) attached hereto and
hereby incorporated into the Purchase Agreement. The updated on-dock dates for
all contracted firm Aircraft thru December 2013 are reflected in the attached
Supplement Exhibit BFE1 (R8).



5.
Advance Payments for Aircraft.  Due at signing of this Agreement, Customer owes
Boeing [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



6.
Effect on Purchase Agreement.  Except as expressly set forth herein, all terms
and provisions contained in the Purchase Agreement shall remain in full force
and effect. This Agreement contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes all previous proposals,
and agreements, understandings, commitments or representations whatsoever, oral
or written, with respect to the subject matter hereof and may be changed only in
writing signed by authorized representatives of the parties.



IN WITNESS WHEREOF, Boeing and Customer have each caused this Agreement
to be duly executed as of the day and year first above written.


AMERICAN AIRLINES, INC.
 
 
By                                                      
Its VP Corporate Development and              Treasurer
THE BOEING COMPANY
 
 
By                                                         
Its    Attorney-In-Fact­­­­ 



 
Attachments:



 
Attachment A, Table of Contents (R8) to Purchase Agreement No. 1977



 
Table 1A (R6) to Purchase Agreement No. 1977, 737-800 Exercised Option Delivery,
Description, Price and Advance Payments



 
Attachment B (R8) to Letter Agreement 6-1162-AKP-075, Aircraft Purchase Rights
and Substitution Rights



 
Supplement Exhibit BFE1 (R8) to Purchase Agreement No. 1977, 737-823 BFE
Variables


 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS




 SA
ARTICLES NUMBER


1.                   Quantity, Model and
Description                                                                                            SA21


2.                   Delivery Schedule


3.                   Price


4.                   Payment


5.                   Miscellaneous




TABLE


1(R3)                  Aircraft Delivery, Description, Price and SA23
Advance Payments
-Schedule 1 (R2) SA23
       1A                      (R6)                                                                                                Option
Aircraft Delivery, Description, Price and                               SA27
Advance Payments


EXHIBITS


A.                    Aircraft Configuration


B.                    Aircraft Delivery Requirements and Responsibilities


C.                    Defined Terms




SUPPLEMENTAL EXHIBITS


     AE1                      Escalation Adjustment Airframe and Optional
Features SA20


BFE1(R8)                                                                                                                             BFE
VariablesSA27


CS1                   Customer Support Variables


SLP1                    Service Life Policy Components


EE1                   Engine Escalation, Engine Warranty and Patent Indemnity

 
 

--------------------------------------------------------------------------------

 

LETTER AGREEMENTS


6-1162-AKP-070Miscellaneous Commitments for Model 737, 757,
767 and 777 Aircraft


6-1162-AKP-071                                                              Purchase
Obligations


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-074R2 Business Considerations


6-1162-AKP-075Aircraft Purchase Rights and Substitution Rights
- Attachment A
- Attachment B(R8) SA27
- Attachment C(R4) SA26


6-1162-AKP-076 Aircraft Performance Guarantees


6-1162-AKP-077 Spares Matters


6-1162-AKP-078 Model 737 Miscellaneous Commitments


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-080 Installation of Cabin Systems Equipment


6-1162-AKP-081 Model 737 Maintenance Cost Commitment


6-1162-AKP-082 Confidentiality


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-117 Delivery Schedule


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
 

--------------------------------------------------------------------------------

 

BUYER FURNISHED EQUIPMENT VARIABLES


between


THE BOEING COMPANY


and


AMERICAN AIRLINES, INC.




Supplemental Exhibit BFE1 to Purchase Agreement Number 1977







 
 

--------------------------------------------------------------------------------

 

BUYER FURNISHED EQUIPMENT VARIABLES


relating to


BOEING MODEL 737 AIRCRAFT




This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates
and other variables applicable to the Aircraft.




1.           Supplier Selection.


Customer will:


1.1           Select and notify Boeing of the suppliers and part numbers of the
following BFE items by the following dates:


Galley
System                                                                           Complete


Galley
Inserts                                                                           Complete


Seats
(passenger)                                                                           Complete


Cabin Systems
Equipment                                                                                     Complete


Miscellaneous Emergency
Equipment                                                                                     Complete


Cargo Handling
Systems                                                                           Complete




For a new certification, supplier requires notification [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] prior to
Cargo Handling System on-dock date.





 
 

--------------------------------------------------------------------------------

 







2.           On-dock Dates


 On or before [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing will
provide to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document)
or an electronically transmitted BFE Report which may be periodically revised,
setting forth the items, quantities, on-dock dates and shipping instructions
relating to the in-sequence installation of BFE.  For planning purposes, a
preliminary BFE on-dock schedule is set forth below:




Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



       
Aircraft
Aircraft
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   







 
 

--------------------------------------------------------------------------------

 


 
Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



       
Aircraft
Aircraft
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Seats
   
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   









Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



       
Aircraft
Aircraft
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Seats
   
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   







Item                                                              Preliminary
On-Dock Dates



       
Aircraft
Aircraft
Seats
   
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   







Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



       
Aircraft
Aircraft
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Seats
   
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   





 


Item                                                              Preliminary
On-Dock Dates



       
Aircraft
Aircraft
Seats
   
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   



 


Item                                                              Preliminary
On-Dock Dates
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



     
Aircraft
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Seats
 
Galleys/Furnishings
 
Antennas & Mounting Equipment
 
Avionics
 
Cabin Systems Equipment
 
Miscellaneous Emergency Equipment
 
Textiles/Raw Material
 
Cargo Systems
 
Provision Kits
 
Winglets
 




 
 

--------------------------------------------------------------------------------

 

Item                                                              Preliminary
On-Dock Dates



       
Aircraft
Aircraft
Seats
   
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   







Item                                                              Preliminary
On-Dock Dates



       
Aircraft
Aircraft
Seats
   
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   















Item                                                              Preliminary
On-Dock Dates



       
Aircraft
Aircraft
Seats
   
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   









Item                                                              Preliminary
On-Dock Dates



       
Aircraft
Aircraft
Seats
   
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   













Item                                                              Preliminary
On-Dock Dates



       
Aircraft
Aircraft
Seats
   
Galleys/Furnishings
   
Antennas & Mounting Equipment
   
Avionics
   
Cabin Systems Equipment
   
Miscellaneous Emergency Equipment
   
Textiles/Raw Material
   
Cargo Systems
   
Provision Kits
   
Winglets
   









[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Item                                                              Preliminary
On-Dock Dates



     
Aircraft
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Seats
 
Galleys/Furnishings
 
Antennas & Mounting Equipment
 
Avionics
 
Cabin Systems Equipment
 
Miscellaneous Emergency Equipment
 
Textiles/Raw Material
 
Cargo Systems
 
Provision Kits
 
Winglets
 







 
 

--------------------------------------------------------------------------------

 






3.  
Additional Delivery Requirements



Customer will insure that Customer’s BFE suppliers provide sufficient
information to enable Boeing, when acting as Importer of Record for Customer’s
BFE, to comply with all applicable provisions of the U.S. Customs Service.


Table 1A (R6) to Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

